The Chief Justice being the plaintiff in this case, left the bench as soon as the motion was made. The two re-mainingjudges,
Burke and Bay,
after considering the case, were of opinion, for the reasons and authorities urged against the motion, that the widow was not entitled to dower in the lot in question, and accordingly directed her claim to be dismissed.
N. B.
This point has been frequently determined in our courts since the above decision, that widows of mortgagors were not entitled to dower. See Crabb v. Macomb, vol. 2.